Smith, J.,
dissenting:
I dissent from the conclusion reached by the majority of the court. While the present case is not strictly within the letter of the statute, it is clearly within its spirit. The evident purpose of the act was to give the injured party the remedy of divorce upon the imprisonment of the wrongdoer for more than two years. The mischief is the same whether the imprisonment be for one infamous crime, or for two, or for more, provided its aggregate exceeds two years; in fact, if conviction of one infamous crime is reason for divorce, conviction of a greater number should be held even stronger reason. The statute should be so construed as to promote the remedy, even though such construction appear contrary to the letter: Big Black Creek Improvement Co. v. Com., 94 Pa. 450 ; Umholtz’s License, 191 Pa. 177; Com. v. Fraim, 16 Pa. 163. A remedial statute is to be extended to cases in equal mischief: Lehigh Bridge Co. v. Lehigh Coal & Nav. Co., 4 Eawle, 9. In the present case, “ crime,” in the statute, should be construed as “ crime or crimes,” and “ imprisonment for any term ” as “ imprisonment for any period ” exceeding two years. This will extend the remedy to all cases within the mischief.
In my opinion, the divorce prayed for should be granted.